Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	The following NON-FINAL Office Action is in response to Applicant’s communication filed on 03/08/2021.

Status of Claims
	Applicant’s amendment amended claims 1, 13, and 20. Claim(s) 1-20 are currently pending and have been rejected as follows.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 03/08/2021 has been entered.

Response to Arguments – 101 Rejection
	Applicant’s arguments in regards to the previously applied 101 rejection have been fully considered but are not deemed persuasive.

	Examiner disagrees as the limitations in example 42, while reciting an abstract idea, recite further additional elements that provide a significant improvement onto the abstract idea, unlike applicants claims which instead merely recite generic hardware that are at best equivalent of reciting the words “apply it” to the abstract idea, or adding insignificant extra solution activity that is deemed to be well understood or conventional in the art. Therefore the claims are still rejected under 101. Further elaboration regarding this decision is given in the 101 rejection below.

Response to Arguments – 103 Rejection
	Applicant’s arguments in regards to the previously applied prior art rejection are rendered moot in view of the amended rejection below.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claim(s) 1-20 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. law of nature, a natural phenomenon, or an abstract idea) without significantly more.


	Under Step 1 of the Alice/Mayo framework, it must be considered whether the claims are directed to one of the four statutory classes of invention. In the instant case, Claims 1-12 are directed towards a system which falls under the product category. Claims 13-19 are directed towards a method comprising at least one step. Claim 20 is directed towards a non-transitory machine readable medium which falls under the product category. Accordingly, the claims fall within the four statutory categories of inventions (method and product) and will be further analyzed under Step 2 of the Alice/Mayo framework.
	Under Step 2A, Prong One, of the Alice/Mayo framework, it must be considered whether the claims recite an abstract idea.
	Regarding representative independent claims 1, 13, and 20, recite a method of organizing human activity (fundamental economic practice and principle):
Retrieves a quantity data value…for a  receiving location associated with a processing location: and
Receive a lower confidence value and a higher confidence value expressed as percentages that the present quantity data value is sufficient to meet a demand value
Predict a lower buffer value for a period of time based on the lower confidence value and an effective lead time, the effective lead time is determined from a total processing time and a delivery time from the processing location to the receiving location.
Predict a higher buffer value for the period of time based on the higher confidence value and the effective lead time, wherein the lower and higher buffer values indicate a buffer quantity in addition to the present quantity data value to meet variations in the demand value
Receive a buffer data value that is more than the lower buffer value and less than the higher buffer value
Automatically generate and process a request…for supplying the buffer data value to the processing location; and
Manage an order fulfillment system to facilitate fulfillment of order requests for inventory in accordance with the buffer data value, wherein the home office…manages the order fulfillment system, at least in part, to re-route incoming inventory to a retail store that has a higher demand for the incoming inventory than another retail store that has a lower demand for the inventory.
Claim(s) 2-12, and 14-19 recite steps that further specify the above claims and as such recite the abstract ideas above.
Under Step 2A, Prong Two, it must be considered whether the claims are “directed to” an abstract idea. That is, whether the claims not only recite an abstract idea but, when considered as a whole, the additional elements fail to integrate the recited abstract idea into a practical application. The additional elements recited include:

At least one processor
A database
A server
Data modules
A non-transitory machine readable medium
Dependent claims 7 and 17 recite:
A user interface
A display
These additional elements considered both as a whole or in combination do no more than recite elements that are either mere instructions to apply the exception to implement the abstract idea (“apply it”) on a computer (See MPEP 2106.05(f)), or are insignificant extra solution activity (See MPEP 2106.05(g)). These elements are recited with a high degree of generality, the specification sets forth the general purpose nature of the technologies required to implement the invention (emphasis added).
Support for this determination can be found in paragraph(s) 75-76, and 79:

Under Step 2B, eligibility analysis evaluates whether the claims as a whole amounts to significantly more than the recited exception. i.e. whether any additional elements or combination of additional elements, adds an inventive concept to the claim (MPEP 2106.05). As explained with respect to Step 2A, Prong Two, there are several additional elements. The processor computer readable medium, database, user interface, and display are at best the equivalent of merely adding the words “apply it” to the judicial exception. Mere instructions to 
Dependent claim(s) 2-6, 8-12, 14-16, and 18-19 that further narrow the abstract idea of the independent claims and are thus rejected for the same reasons above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-6, 8-9, 13-16, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over McPhetrige (US 8706536 Bl) in view of Sinkel (US 2017/0068973 Al) and further in view of Hong (US 8751277 B2) and Official Notice and Pothukuchi (US 2012/0030067 A1)

Claims 1, 13, and 20 –
	McPhetrige teaches the following limitations:
A system for predicting a buffer value, the system comprising: at least one processor executing an input module that when executed:  (McPhetrige: Column 1 lines 36-67, " ... at least one processor and computer memory coupled to the processor. .. ")
A non-transitory machine readable medium storing instructions that when executed causes a processor to implement a method for predicting a buffer value (McPhetrige: Column 4 lines 35-48, " ... may be, for example, a non-transitory disk drive that stores programs and data, and the storage unit ... ")
…that the present quantity data value is sufficient to meet a demand value; (McPhetrige: Column 7 lines 56-57, "The target probability of demand fulfillment ... reflects the confidence with which the business is assured that it will be able to meet its target customer service level...")
the at least one processor executing a predictive analysis module that when executed: 
…the effective lead time is determined from a total processing time and a delivery time from the processing location to the receiving location; (McPhetrige: Column 8 lines 39-64, "A mean lead-time of the item (128), which may be quantified by using the actual historical time-series lead time... ")
predicts a higher buffer value for the period of time based on the higher confidence value and the effective lead time, (McPhetrige: Column 15 lines 28-40," ... may generate the random daily demands (132) and random lead times (134) for the item ... needs to be maintained by the business to achieve a desired service level (104) of 90% with a 90%confidence ... ") 
receives a buffer data value that is more than the lower buffer value and less than the higher buffer value;  (McPhetrige: Column 15 lines 28-40, " ... may statistically determine the safety stock level (102) that provides the target probability of demand fulfilment ... ")
McPhetrige does not teach the following, however, Sinkel in analogous art of inventory management discloses the limitations below:
retrieves a quantity data value from a database for a receiving location associated with a processing location; and  (Sinkel: Paragraph 4, " ... allow inventory levels 
the at least one processor executing an output module that when executed: 
automatically generates and processes a request, at a server, for supplying the buffer data value to the processing location; (Sinkel: Paragraph 37, "The server 152 computes a request to render an order quantity based on the computed safety stock for items in need of restocking, and generates the order quantity based on the current inventory and computed safety stock ... ")
At the time of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify McPhetrige’s method to clearly include the request generation and communications of Sinkel in order to improve to provide efficiency in terms of maintaining stock levels (Sinkel: Paragraph 6, " ... mitigation of fluctuations in inventories, orders, and shipments further improves the overall efficiency of operations.").
McPhetrige in view of Sinkel does not disclose the following, however, Hong in analogous art of inventory management discloses the limitations below:
receives a lower confidence value and a higher confidence value expressed as percentages… (Hong: Column 11 lines 11-45, " ... upper inventory threshold and lower inventory threshold is established for a product ... the initial forecast may be based on customer orders, customer forecast, shipping forecast, inventory forecast, ... historical product data ... ").
Hong does not explicitly disclose this information is expressed as a percentage. The examiner takes official notice that a percentage expression is known in mathematics to be expressed by dividing a numerator by a denominator of 100. It 
predicts a lower buffer value for a period of time based on the lower confidence value and an effective lead time, (Hong: Column 11 lines 11-45 " ... upper inventory threshold and lower inventory threshold is established for a product ... the initial forecast may be based on customer orders, customer forecast, shipping forecast, inventory forecast, ... historical product data ... ")
wherein the lower and higher buffer values indicate a buffer quantity in addition to the present quantity data value to meet variations in the demand value; (Hong: Column 11 lines 11-45, " ... upper inventory threshold and lower inventory threshold is established for a product ... the initial forecast may be based on customer orders, customer forecast, shipping forecast, inventory forecast, ... historical product data ... ")
At the time of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify McPhetrige in view of Sinkel’s method to clearly include the specified calculations and maintaining of the buffer values in view of Hong to prevent stock outs and reduce costs (Hong: Column 15 lines 15-24, "Utilizing the method's and systems ... to reduce the cost of overstock and the risk of stock out...")

and the at least one processor executing a home office data module that when executed: (Pothukuchi: Paragraph 59, “Computer system 400 includes a processor 402 such as a central processing unit (CPU), a graphics processing unit (GPU), or both.”)
manages an order fulfillment system to facilitate fulfillment of order requests for inventory in accordance with the buffer data value, wherein the home office data module manages the order fulfillment system, at least in part, to re-route incoming inventory to a retail store that has a higher demand for the incoming inventory than another retail store that has a lower demand for the inventory. (Pothukuchi: Figure 2: Paragraph 20, “Supply chain management system 250 is a system for defining, creating, and maintaining the operating rules governing supply chain system…”; Paragraph 22, “…planning module 251 makes purchase recommendations including what to buy, when, and quantity, and automatically converts the recommendations into purchase orders. Planning module 251 analyzes inventory to determine substitutes to avoid bottlenecks, and automatically substitutes old inventory before kitting with new products to use up the old inventory...”); Paragraph 31, “…redirect activities in the supply chain to meet expected demand. For example, if a particular item is expected to be a high demand item, forecasting services module 260 provides selectable options to redirect inventory in supply chain system 200 to meet the expected demand. The 
At the time of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify McPhetrige in view of Sinkel and Hong’s method to clearly include the order fulfillment of Pothukuchi in order to prevent supply chain and stock issues (Pothukuchi: Paragraph 19, “…for ensuring that products and services are readily available to customers 210 in a timely fashion and for receiving and tracking orders for products and services.”)

Claims 2 and 14 –
	McPhetrige in view of Sinkel, Hong, Official Notice, and Pothukuchi teach the limitations of claims 1 and 13.
	McPhetrige further discloses the following limitation:
...wherein the standard deviation of historical demand values is based on analysis of historical demand values for at least 13 weeks. (McPhetrige: Column 5 lines
36-56, "The random demand variation (108) may be based on actual historical time-series demand data (110) for an item ... "; Column 8 lines 0-18, " ... a time period (124) may be a business quarter, which may comprise ... per week multiplied by 13 weeks per quarter).")
McPhetrige does not teach the following, however, Sinkel in analogous art of inventory management discloses the limitations below:
...based on a standard deviation of historical demand values ... (Sinkel: Paragraph 46, " ... historic daily point-of-sale (POS) sales, as well as historic allocated daily demand forecasts, to calculate forecast error. .. "; Paragraph 99, " ... a summation of the forecast bias for each sales period of the variable order interval, computing a safety stock based on the summed forecast bias and the mean interval forecast deviation ... ")
At the time of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify McPhetrige’s method to clearly include the request generation and communications of Sinkel in order to improve to provide efficiency in terms of maintaining stock levels (Sinkel: Paragraph 6, " ... mitigation of fluctuations in inventories, orders, and shipments further improves the overall efficiency of operations.").
McPhetrige in view of Sinkel does not disclose the following, however, Hong in analogous art of inventory management discloses the limitations below:
Wherein the processor predicts the lower buffer value and higher buffer value by calculating the lower buffer value and higher buffer value by calculating the lower buffer value and the higher buffer value ... (Hong: Column 11 lines 11-45,
" ... upper inventory threshold and lower inventory threshold is established for a product. .. the initial forecast may be based on customer orders, customer forecast, shipping forecast, inventory forecast, ... historical product data ... ")
At the time of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify McPhetrige in view of Sinkel’s method to clearly include the specified calculations and maintaining of the buffer values in view of Hong to prevent stock outs and 

Claim 3 –
	McPhetrige in view of Sinkel, Hong, Official Notice, and Pothukuchi teach the limitations of claim 1.
	McPhetrige further discloses the following limitation:
Wherein the processor predicts the lower buffer value and the higher buffer value based on current stock values at the receiving location. (McPhetrige: Column 3 lines 58-56, " ... inventory performance, including the inventory designated as safety stock (e.g., the inventory turnover ratio or the monetary value of on-hand inventory).

Claim 4 –
	McPhetrige in view of Sinkel, Hong, Official Notice, and Pothukuchi teach the limitations of claims 1 and 4.
McPhetrige does not teach the following, however, Sinkel in analogous art of inventory management discloses the limitations below:
Wherein the current stock values at the receiving location are determine by automatic scanning of inventory at the receiving location. (Sinkel: Paragraph 4, " ... allow inventory levels to be updated continuously with sales, as an item is deleted from inventory concurrent with a scan of the product ID ... ")


Claims 5 and 15 –
McPhetrige in view of Sinkel, Hong, Official Notice, and Pothukuchi teach the limitations of claims 1 and 13.
McPhetrige does not teach the following, however, Sinkel in analogous art of inventory management discloses the limitations below:
... confidence values are user inputs (Sinkel: Paragraph 60, "It is used as a multiplier times the MIRFE to achieve the user's Service Target. .. "; Paragraph I 06, " ... is responsive to the user via the Service Target percentage ... ")
At the time of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify McPhetrige’s method to clearly include the request generation and communications of Sinkel in order to improve to provide efficiency in terms of maintaining stock levels (Sinkel: Paragraph 6, " ... mitigation of fluctuations in inventories, orders, and shipments further improves the overall efficiency of operations.").
McPhetrige in view of Sinkel does not disclose the following, however, Hong in analogous art of inventory management discloses the limitations below:
The lower confidence value and the higher confidence value ... (Hong: Column 11 lines 11-45, " ... upper inventory threshold and lower inventory threshold is 
At the time of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify McPhetrige in view of Sinkel’s method to clearly include the specified calculations and maintaining of the buffer values in view of Hong to prevent stock outs and reduce costs (Hong: Column 15 lines 15-24, "Utilizing the method's and systems ... to reduce the cost of overstock and the risk of stock out...")

Claims 6 and 16 –
McPhetrige in view of Sinkel, Hong, Official Notice, and Pothukuchi teach the limitations of claims 1 and 13.
McPhetrige further discloses the following:
Wherein the effective lead time is determined at the server by analysis of historical effective lead times between the processing location and the receiving location (McPhetrige: Column 6 lines 41-69," ... may be based on an actual historical time-series lead-time data ... "; "Where the actual lead-time variation data (112) of the business is unavailable, the shape and scale of the random lead­time variation data (112) may be estimated for use in the program (110).")

Claims 8 and 18–
McPhetrige in view of Sinkel, Hong, Official Notice, and Pothukuchi teach the limitations of claim 1.

Wherein the request for supplying the buffer data value is generated for a specific day based on actual lead time, wherein the actual lead time is total processing time and delivery time from a supply location to the processing location (Sinkel: Paragraph 19, " ... for accommodating different sales periods presented by different days of the week and the sales and sales variability ... "; Paragraph 28, "The ROP model calculates demand variability based on forecasting models that use a weekly or monthly forecasting interval ... ")

At the time of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify McPhetrige’s method to clearly include the request generation and communications of Sinkel in order to improve to provide efficiency in terms of maintaining stock levels (Sinkel: Paragraph 6, " ... mitigation of fluctuations in inventories, orders, and shipments further improves the overall efficiency of operations.").

Claims 9 and 19 –
McPhetrige in view of Sinkel, Hong, Official Notice, and Pothukuchi teach the limitations of claims 1, 6, 13, and 18.
Wherein the actual lead time is determined at the server by analysis of past actual lead times between the supply location and the processing location. (McPhetrige: Column 6 lines 41-69, " ... maybe based on an actual historical time-series lead­time data ... "; "Where the actual lead-time variation data (112) of the 

At the time of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify McPhetrige’s method to clearly include the request generation and communications of Sinkel in order to improve to provide efficiency in terms of maintaining stock levels (Sinkel: Paragraph 6, " ... mitigation of fluctuations in inventories, orders, and shipments further improves the overall efficiency of operations.").

Claim(s) 7, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over McPhetrige (US 8706536 Bl) in view of Sinkel (US 2017/0068973 Al) and further in view of Hong (US 8751277 B2), Official Notice, Pothukuchi (US 2012/0030067 A1) and Lei (US 2016/0247172 Al).

Claims 7 and 17 –
McPhetrige in view of Sinkel, Hong, Official Notice, and Pothukuchi teach the limitations of claims 1 and 13.
McPhetrige in view of Sinkel, Hong, Official Notice, and Pothukuchi does not teach the following, however, Lei in analogous art of retail stock management discloses the limitation below:
Wherein the processor is configured to generate a user interface and display the predicted lower buffer value and the predicted higher buffer value in graphical format in the user interface (Lei: Paragraph 26, " ... the display screen 150 is 

At the time of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify McPhetrige in view of Sinkel, Hong, and Pothukuchi’s method to clearly include the user interface of Lei in order to better display and organize information (Lei: Paragraph 23, " ... enables the retailer to more effectively manage promotion planning, demand forecasting, and inventory management.")

Claim(s) 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over 
McPhetrige (US 87063536 Bl) in view of Sinkel (US 2017 /0068973 Al) and further in view of Hong (US 8751277 B2), Official Notice, Pothukuchi (US 2012/0030067 A1), and Rose (US 
2012/0197744 Al).

Claim 10 -
McPhetrige in view of Sinkel, Hong, Official Notice, and Pothukuchi teach the limitations of claims 1.
McPhetrige in view of Sinkel, Hong, Official Notice, and Pothukuchi does not teach the following, however, Rose in analogous art of retail sale and stock organization, discloses the following:
Wherein the processor is configured to retrieve inventory data for a plurality of receiving locations associated with the processing location (Rose: Paragraph 49, " ... includes inventory information associated with multiple retail stores ... ")

At the time of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify McPhetrige in view of Sinkel, Hong, and Pothukuchi’s method to clearly include the communications and data retrieval of Rose to gain better view into the operations (Rose: Paragraph 4 7, " ... checkout system 102 communicates with an inventory system 130 to indicate which products have been sold.").

Claim 11 –
	McPhetrige in view of Sinkel, Hong, Official Notice, Pothukuchi, and Rose teach the limitations of claims 1 and 10.
McPhetrige further discloses the limitation below:
Wherein the processor is configured to predict the lower buffer value and the higher buffer value for each of the plurality of receiving locations, and effective lead time is the total processing time and delivery time from the processing location to the respective receiving location. (McPhetrige: Column 6 lines 41-69, " ... may be based on an actual historical time-series lead-time data ... "; "Where the actual lead-time variation data (112) of the business is unavailable, the shape and scale of the random lead-time variation data (112) may be estimated for use in the program (110).")

Claim 12 –
	McPhetrige in view of Sinkel, Hong, Official Notice, Pothukuchi, and Rose teach the limitations of claims 1 10, and 11.
McPhetrige does not teach the following, however, Sinkel in analogous art of inventory management discloses the limitations below:
Wherein the processor is configured to receive the buffer data value for each of the receiving locations, and the processor is configured to calculate a total buffer data value by aggregating the buffer data value for each of the receiving locations, and automatically generate and process the request for supply the total buffer data value to the processing location. (Sinkel: Paragraph 37, "The server 152 computes a request to render an order quantity based on the computed safety stock for items in need of restocking, and generates the order quantity based on the current inventory and computed safety stock in an order 120 ... send the generated order 120 to a replenishment facility such as the vendor or distribution center. .. ")

At the time of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify McPhetrige’s method to clearly include the request generation and communications of Sinkel in order to improve to provide efficiency in terms of maintaining stock levels (Sinkel: Paragraph 6, " ... mitigation of fluctuations in inventories, orders, and shipments further improves the overall efficiency of operations.").



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Schweitzer (US 8655749 B2)
Inoue (US 2011/0112938 A1)
Hansen (US 2018/0033030 A1)
Rorrison (US 2019/0034944 A1)
Suguro (US 2006/0026072 A1)
Mahajan (US 2020/0111033 A1)


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Philip N Warner whose telephone number is (571)270-7407.  The examiner can normally be reached on Monday-Friday 7am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O’Connor can be reached on 571-272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/Philip N Warner/Examiner, Art Unit 3624                                                                                                                                                                                                        
/SHELBY A TURNER/Examiner, Art Unit 3624